1.The following is an examiner’s statement of reasons for allowance: The instant claims are submitted to be allowable over the art of record in that such art does not disclose, teach or suggest the overall aspects of a lens forming composition with a lens-forming material, a photoinitiator, a thiol compound, a metal ion scavenger and a free radical scavenger wherein the composition has a pH of from 2.5 to 5 and a shelf life of at least three days.  The process for producing a lens from this composition and the lens itself are also submitted to be allowable over the art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742